— In an action, inter alia, to enjoin the defendants from interfering with the plaintiffs use and enjoyment of an easement, the defendants appeal from an order of the Supreme Court, Suffolk County (Molia, J.), dated October 31, 2007, which denied that branch of their motion which was, in effect, to vacate a judgment of the same court entered March 27, 2007, which, upon a prior order of the same court entered November 16, 2006, granting the plaintiffs unopposed motion for summary judgment on the complaint and dismissing the defendants’ counterclaim, is in favor of the plaintiff on the complaint and dismissed the counterclaim.
Ordered that the order is affirmed, with costs.
On their motion, inter alia, in effect, to vacate the judgment pursuant to CPLR 5015 (a), the defendants were required to demonstrate a reasonable excuse for their default in opposing the plaintiffs motion for summary judgment on the complaint and dismissing their counterclaim, as well as a meritorious defense to the plaintiffs complaint and a meritorious counterclaim (see CPLR 5015 [a]; Garkusha v Mutual of Omaha Ins. Co., 259 AD2d 466 [1999]). As the defendants failed to provide evidence of a meritorious defense or counterclaim, the Supreme Court properly denied the defendants’ motion, regardless of the defendants’ reasons for failing to oppose the plaintiffs motion for summary judgment on the complaint and dismissing the counterclaim (see Cascio v Scigiano, 262 AD2d 264 [1999]). Mastro, J.P., Covello, Dickerson and Leventhal, JJ., concur.